 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 FILED
                                                                                                                 AUG O2 20!9
                                         UNITED STATES DISTRICT COU1~T
                                                                                                          CLERK, U.S. 01s rRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHERN Dl!WRICT 0~ CALll'ORNIA
                                                                                                        BY           ,             tlF'>UYY
                  UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL •
                                    V.                                (For Offenses Committed On or After November 1, 1987)
                   PABLO ARTURO PALOZ (I)
                                                                         Case Number:          3:19-CR-01598-WQH

                                                                      Ricardo M. Gonzalez
                                                                      Defendant's Attorney
 USM Number                         29960-298

 • -
 THE DEFENDANT:
 lZl   pleaded guilty to count(s)         1 of the Indictment

 D     was found guilty on count( s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                      Count
18:751 -Escape From Custody                                                                                                  I




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                 is         dismissed on the motion of the United States.
                  --------------
lZ]    Assessment: $100.00 remitted as waived.
       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
•      NTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZl No fine                    •     Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. WILLIAM Q. HAY
                                                                     UNITED STATES                     RICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 PABLO ARTURO PALOZ (!)                                                   Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-01598-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Four (4) months to run consecutive to case 13-CR-2113-WQH.




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
IZl    The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration in the Western Region for family contacts.




•     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                               on
                                                                   -------------------
      •     as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-01598-WQH
